CONSULTING AGREEMENT


CONSULTING AGREEMENT dated as of October 15, 2010 (the “Agreement”) by and
between Edward Karr, an individual (the “Consultant”), and California Gold Corp.
(the “Company”).
 
WHEREAS, the Company desires to engage Consultant as a consultant and in
connection therewith to provide certain consulting services related to the
Company’s business and Consultant is willing to be engaged by the Company as a
consultant and to provide such services, on the terms and conditions set forth
below;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:
 
1.           Consulting.   The Company hereby retains Consultant, and Consultant
hereby agrees to make himself available as a consultant to the Company, upon the
terms and subject to the conditions contained herein.
 
2.           Duties of Consultant.     During the Consultant Term (as
hereinafter defined), Consultant shall provide the Company with such regular and
customary capital markets and corporate finance consulting advice as is
reasonably requested by the Company, provided that Consultant shall not be
required to undertake duties not reasonably within the scope of this
Agreement.  It is understood and acknowledged by the parties that the value of
Consultant’s advice is not readily quantifiable, and that although Consultant
shall be obligated to render the advice contemplated by this Agreement upon the
reasonable request of the Company, in good faith, Consultant shall not be
obligated to spend any specific amount of time in so doing. Consultant’s duties
may include but will not necessarily be limited to, providing recommendations
concerning the following matters:


(i)          Investor introductions, strategic introductions to potential
industry partners
 
Notwithstanding the foregoing, the services to be rendered by the Consultant to
the Company shall not (unless the Consultant is appropriately licensed,
registered or  there is an exemption available from such licensing or
registration) include, directly or indirectly: any activities which require the
Consultant to register as a broker-dealer under the Securities Exchange Act of
1934.
 
3.           Term.  Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall commence on the date hereof (the
“Effective Date”) and shall continue for a period of ninety (90) days.  The
Consultant Term may be extended upon the mutual agreement of the Company and the
Consultant.
 
4.           Compensation. In consideration of the services to be rendered by
Consultant hereunder, during the Consultant Term the Company agrees to grant to
the Consultant 4,000,000 shares of common stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties of the Consultant.  This Agreement
and the issuance and grant of the common stock hereunder is made by the Company
in reliance upon the express representations and warranties of the Consultant,
which by acceptance hereof the Consultant confirms that:


(a) The Shares granted to him pursuant to this Agreement are being acquired by
him for its own account, for investment purposes, and not with a view to, or for
sale in connection with, any distribution of the Shares. It is understood that
the Shares have not been registered under the Act by reason of a specific
exemption from the registration provisions of the Act which depends, among other
things, upon the bona fide nature of his representations as expressed herein;


(b)  The Shares must be held by the Consultant indefinitely unless they are
subsequently registered under the Act and any applicable state securities laws,
or an exemption from such registration is available. The Company is under no
obligation to register the Shares or to make available any such exemption; and


(c)  Consultant further represents that Consultant has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition and to obtain additional information reasonably
necessary to verify the accuracy of such information,


(d)  Unless and until the Shares represented by this Grant are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefore and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:


 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 
(e)  Consultant understands that he or she will recognize income, for Federal
and state income tax purposes, in an amount equal to the amount by which the
fair market value of the Shares, as of the date of grant, exceeds the price paid
by Consultant, if any. The acceptance of the Shares by Consultant shall
constitute an agreement by Consultant to report such income in accordance with
then applicable law. Withholding for federal or state income and employment tax
purposes will be made, if and as required by law, from Consultant's then current
compensation, or, if such current compensation is insufficient to satisfy
withholding tax liability, the Company may require Consultant to make a cash
payment to cover such liability.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Termination.   The Company may, in its discretion and at its option
terminate this Agreement at any time.
 
6. Reimbursement.  The Company will reimburse Consultant for all reasonable
out-of-pocket expenses incurred in connection with this Agreement.
 
7.           Confidential Information.   Consultant recognizes and acknowledges
that by reason of Consultant’s retention by and service to the Company before,
during and, if applicable, after the Consulting Term, Consultant will have
access to certain confidential and proprietary information relating to the
Company’s business, which may include, but is not limited to, trade secrets,
trade “know-how,” product development techniques and plans, formulas, customer
lists and addresses,  financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Consultant acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Consultant
covenants that she will not, unless expressly authorized in writing by the
Company, at any time during the Consulting Term use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation except in connection with the performance of Consultant’s duties for
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  Consultant also covenants that at any time after the
termination of this Agreement, directly or indirectly, she will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Consultant or except when required to do so by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order Consultant to divulge,
disclose or make accessible such information.  All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Consultant’s possession during the Consulting Term
shall remain the property of the Company.  Except as required in the performance
of Consultant’s duties for the Company, or unless expressly authorized in
writing by the Company, Consultant shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Consultant’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information.  Upon
termination of this Agreement, the Consultant agrees to return immediately to
the Company all written Confidential Information (including, without limitation,
in any computer or other electronic format) in Consultant’s possession.
 
8.           Independent Contractor.  It is understood and agreed that this
Agreement does not create any relationship of association, partnership or joint
venture between the parties, nor constitute either party as the agent or legal
representative of the other for any purpose whatsoever; and the relationship of
Consultant to the Company for all purposes shall be one of independent
contractor.  Neither party shall have any right or authority to create any
obligation or responsibility, express or implied, on behalf or in the name of
the other, or to bind the other in any manner whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Consultant’s Services to Others.  The Company acknowledges that
Consultant or its affiliates are in the business of providing financial services
and consulting advice to others.  Nothing herein contained shall be construed to
limit or restrict Consultant in conducting such business with respect to others,
or in rendering such advice to others.  Consultant acknowledges that the Company
may hire other consultants to provide services similar to those provided by the
Consultant.
 
10.         Conflict of Interest.  The Consultant and the Company hereby agree
that there is no conflict of interest in connection with the retention by the
Company of the Consultant pursuant to this Agreement.
 
11.         Waiver of Breach.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach.
 
12.         Binding Effect; Benefits.  None of the parties hereto may assign his
or its rights hereunder without the prior written consent of the other parties
hereto, and any such attempted assignment without such consent shall be null and
void and without effect.  This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors,
permitted assigns, heirs and legal representatives.
 
13.         Notices.  All notices and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:
 
If to the Company, to :               James Davidson
c/o Gottbetter & Partners LLP
488 Madison Avenue, 12th Floor
New York, NY 10022-5718


If to the Consultant, to:                        
         
         
         
                          


12.         Entire Agreement; Amendments.  This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.
 
 
 

--------------------------------------------------------------------------------

 
 
13.         Severability.  The invalidity of all or any part of any provision of
this Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision.  If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.
 
14.         Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the law of the State of New York
without giving effect to the principles of conflicts of law thereof.  The
parties hereto each hereby submits herself or itself for the sole purpose of
this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the state courts in the State of New York.
 
15.         Headings.  The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.
 
16.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.


California Gold Corp.
   
By:
   
  
 
James Davidson
 
CEO



Date:_____________________


Individual:
   
By:
 
  
 
Edward Karr



Date:_________________________
 
 
 

--------------------------------------------------------------------------------

 